UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2007 East Penn Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-50330 65-1172823 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 22 South 2nd Street, P.O. Box 869, Emmaus, PA 18049 (Address of principal executive offices) (Zip Code) (610) 965-5959 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM8-K ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On June 14, 2007, Theresa M. Wasko tendered her resignation from her positions as Treasurer and Chief Financial Officer of the Registrant and Executive Vice President and Chief Financial Officer of East Penn Bank, the wholly-owned subsidiary of the Registrant.Mrs. Wasko is leaving the Registrant to pursue other business opportunities.The resignation is effective sometime during mid to late third quater. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form8-K to be signed on its behalf by the undersigned, thereunto duly authorized. EAST PENN FINANCIAL CORPORATION (Registrant) Dated: June 14, 2007 /s/ Brent L. Peters Brent L. Peters President and Chief Executive Officer
